By the Court:
The judgment of the circuit court is in accordance with the settled interpretation of the statute in question. Niehaus v. Faul, 43 Ohio St., 63; 54 Ohio St., 664, affirming Carter et al. v. Ross, 8 C. C. Rep., 139, upon grounds stated in the opinion of the circuit court.
The right of the debtor to the exemption is as strong when his property is being sold and its proceeds distributed under the forms of equity as when that result is being reached by legal process. Comer et al. v. Dodson et al., 22 Ohio St., 615.

Judgment affirmed.